DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3, 5-7, 27, 29, 31, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Winker (United States Patent Publication 6, 239, 853) in view of Seamon (United States Patent Application Publication 2016/0083997 A1).

With respect to claims  1 and 27, Winker discloses a system and method of manufacture including: a writing surface view screen (see fig.2); the writing-surface view screen including: a backlight (see the light of 20 in fig.2); a view screen polarizer layer oriented to polarize output of the backlight in view- screen-output polarization (see the polarizing screen 24 in fig.2); and a markable front surface (comprised by 24 and 5 in fig.2) formed by a view-screen waveplate oriented to convert the view-screen-output 
Winker does not explicitly disclose wherein the polarizer window configured to filter the specific polarization to obscure cloaking markings on the markable front surface when within a line-of-sight of the markable front surface and wherein the view-screen waveplate is mountable, where the view-screen-mountable waveplate is mounted on the writing-surface view screen to form the front surface.
Seamon discloses the polarizer window (see 12 in fig.1) configured to filter the specific polarization to obscure cloaking markings on the markable front surface when within a line-of-sight of the markable front surface (see [0037]: “Another application is in a commercial or residential application to prevent viewing of a computer screen or other display through an exterior or interior window or partition.  A polarized filter would be installed directly to the computer screen or display, or placed over it, in conjunction with a 90 degree displaced polarization layer on an adjacent window or partition, effectively blocking the screen or display when viewed through the adjacent window or partition. “; The underlined limitations are interpreted as intended use).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Winker with the teaching of Seamon so that the polarizer window configured to filter the specific 

Winker does not disclose wherein the view-screen waveplate is mountable, where the view-screen-mountable waveplate is mounted on the writing-surface view screen to form the front surface.

However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify a writing-surface view screen of Winker in view of Seamon so that it is integrally formed (thus mounting the view-screen waveplate by connecting separate parts of the writing surface view screen of fig.2) , where the view-screen-mountable waveplate is mounted on the writing-surface view screen to form the front surface, since such a modification would predictably enhance stability and user friendliness and since mounting separate elements is a routine skill in the art and merely a matter of design choice (In reLarson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)). 


With respect to claims 3 and 29, Winker in view of Seamon discloses the system and method of manufacture of claims 1 and 27 respectively, Winker discloses where the view-screen-mountable waveplate includes an adhesive layer (see the spacer layer 5 which adheres the front of 26 to the rear of 26 in fig.2).


With respect to claims  5 and 31, Winker in view of Seamon discloses the system and method of manufacture of claims 1 and 27 respectively, where: the front surface (see 22 or 24 in fig.2) is further configured to accept a non-cloaking marking; and the non-cloaking marking is configured to generate light in another polarization different from the view-screen-output polarization responsive to the output of the backlight (since the system only includes components of the writing-surface view screen:  a backlight, a view  screen polarizer layer, a waveplate and a polarizer window; the non-cloaking marking limitation is not consider as part of the system but rather an intended use of the back light; thus the limitation only requires a back light capable of cause a non-cloaking marking to generate light in another polarization different from the view-screen-output polarization which a light source which emits visible light).

Claims 6 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Winker (United States Patent Publication 6, 239, 853) in view of Seamon (United States Patent Application Publication 2016/0083997 A1) and Park (United States Patent Application Publication 2010/0060817 A1).

With respect to claim 6 and 32, Winker in view of Seamon discloses the system and method of manufacture of claims 1 and 27 respectively but does not disclose where the writing-surface view screen further includes a diffusive layer between the backlight and the view screen polarizer layer.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the writing-surface view screen of Winker in view of Seamon with the illumination system as taught by Park so that the writing-surface view screen further includes a diffusive layer between the backlight and the view screen polarizer layer to enhance the brightness of the back light.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Winker (United States Patent Publication 6, 239, 853) in view of Seamon (United States Patent Application Publication 2016/0083997 A1) and Xu (United States Patent Application Publication 2018/0307100 A1).

With respect to claim 7, Winker in view of Seamon discloses the system of claims 1, but does not disclose where the writing-surface view screen further includes an absorptive background behind the view screen polarizer layer, the absorptive background configured to cause the writing-surface view screen to appear black when: not backlit; or the output from the backlight is cloaked.
Xu discloses an absorptive background (see black paint layer in para.[0006]) behind the view screen polarizer (again see para.[0006]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Winker in view of Seamon with the .


Claims 14-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Seamon (United States Patent Application Publication 2016/0083997 A1) in view of Gutierrez (United States Patent Application Publication 2012/0281281 A1).

With respect to claim 14, Seamon discloses the system including: a writing-surface view screen (see screen of computer in para.[0037]) including: a backlight (see the computer device or other display disclosed in para.[0037]); a polarizer layer oriented to polarize output of the backlight in a first polarization (see the polarizer disclosed in para.[0037); and a markable front surface (see the front surface of the computer or the polarizer); first regions (see the regions 26 in fig.3) placed to render unintelligible a cloaking marking when displayed on the markable front surface (disclosed by the structure of the first regions and the polarizer as discussed in para.[0047]), the first regions obstructive to the first polarization and transmissive to a second polarization different than the first polarization (disclosed by the structure of the polarizer); Seamon does not disclose second regions interlaced with the first regions, the second regions placed to render unintelligible view screen output in the second polarization.
Gutierrez discloses second regions interlaced with the first regions (see fig.3A).



With respect to claim 15, Seamon in view of Gutierrez discloses the system of claim 14, where the first and second regions are arranged in a checkered pattern, crossing line pattern, diagonal crossing line pattern, a fractal pattern, a multi-scale pattern (see para.0037: “the width of each band, may be adjusted to fit a specific 
application. ”), a repeated ring pattern, a constrained randomized pattern (see the pattern of 2C), a letter pattern (see the stacked l pattern disclosed in fig.3A), a repeated triangle pattern, an aperiodic tiling pattern, or any combination thereof.

With respect to claim 16, Seamon in view of Gutierrez discloses the system of claim 14, where the first and second regions overlap at least in part (see the overlapping in fig.2B of Gutierrez).

With respect to claim 18, Seamon in view of Gutierrez discloses the system of claim 14, where the markable front surface is further configured to receive a non-cloaking marking when engaged with a non-cloaking marker (see the structure of the front surface of Seamon disclosed in para. [0037]).

With respect to claim 19, Seamon in view of Gutierrez discloses the system of claim 18, Seamon in combination with Gutierrez discloses where neither the first regions nor the second regions are placed to render unintelligible the non-cloaking marking when displayed on the markable front surface (since the first and second regions are not located near the front surface of Seamon in para. [0037]).

With respect to claim 20, Seamon in view of Gutierrez discloses the system of claim 14, where an outer surface of the polarizer layer forms the markable front surface (see the polarization film disclosed in para. [0037] of Seamon).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Seamon (United States Patent Application Publication 2016/0083997 A1) in view of Gutierrez (United States Patent Application Publication 2012/0281281 A1) and Sergio (United States Patent Application Publication 20170310956 A1).

With respect to claim 17, Seamon in view of Gutierrez discloses the system of claim 14, Seamon does not disclose wherein the writing-surface view screen includes a whiteboard.
Sergio disclose the writing-surface view screen includes a whiteboard (see para. [0086]: “In particular embodiments, display device 100 may include a touch 
sensor, and display 110 may display (in a semi-static mode) a bookshelf or a 
white board that a user can interact with through the touch sensor”).





Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 5-7, 27, 29, 31 and 32 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY L. BROOKS whose telephone number is (571)270-5711.  The examiner can normally be reached on M-F 9:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JERRY L BROOKS/           Examiner, Art Unit 2882